
	

113 HR 2474 IH: Community Lending and Small Business Jobs Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2474
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Mr. Richmond (for
			 himself, Ms. Brown of Florida,
			 Ms. Jackson Lee,
			 Mr. Payne,
			 Mr. Cárdenas,
			 Mr. Rush, Mr. Carson of Indiana,
			 Mr. Enyart,
			 Mr. Thompson of Mississippi,
			 Ms. Chu, Mr. Clay, Mr.
			 Lewis, and Ms. Clarke)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Small Business and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To transfer funds to the Community Development Financial
		  Institutions Fund to increase the availability of credit for small businesses,
		  to improve the microenterprise technical assistance and capacity building grant
		  program, to establish an Office of Youth Entrepreneurship in the Small Business
		  Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Lending and Small Business
			 Jobs Act of 2013.
		ISmall
			 Business Leg-Up Act of 2013
			101.Short
			 titleThis title may be cited
			 as the Small Business Lending to
			 Entrepreneurs for Growth in Underserved Populations Act of
			 2013 or the Small Business Leg-Up Act of
			 2013.
			102.FindingsThe Congress finds the following:
				(1)Families and small
			 businesses in under-served areas have for generations been unable to access
			 affordable credit.
				(2)The financial
			 crisis of 2008 only served to exacerbate efforts by entrepreneurs to access
			 capital for the purpose of creating jobs and improving economic outcomes in the
			 community.
				(3)Small business
			 investments revitalize communities by creating jobs but also contributing to
			 the local tax base, which helps finance investments in schools, hospitals,
			 infrastructure, and public safety.
				(4)The Community Development Financial
			 Institutions Fund is well placed to make careful, targeted investments in
			 community development financial institutions for the purposes of improving
			 economic outcomes for underserved families across America.
				(5)Providing the Community Development
			 Financial Institutions Fund with a robust capital infusion will make efficient
			 use of taxpayer dollars, by leveraging Federal investment for the purpose of
			 small business lending.
				103.Transfer of
			 Funds from Small Business Lending Fund to the CDFI Fund
				(a)Unobligated
			 fundsOn the date of the
			 expiration of the investment authority described under section 4109(a) of the
			 Small Business Jobs Act of 2010, the Secretary shall transfer all unobligated
			 funds in the Small Business Lending Fund to the Community Development Financial
			 Institutions Fund.
				(b)ProceedsSection 4103(b)(3) of the Small Business
			 Jobs Act of 2010 is amended to read as follows:
					
						(3)Proceeds
				transferred to CDFI FundAll
				funds received by the Secretary in connection with purchases made pursuant to
				paragraph (1), including principal, interest payments, dividend payments, and
				proceeds from the sale of any financial instrument, shall be transferred to the
				Community Development Financial Institutions
				Fund.
						.
				104.Small Business
			 Capital Investment Program
				(a)In
			 generalThe Riegle Community
			 Development and Regulatory Improvement Act of 1994 is amended by inserting
			 after section 108 the following:
					
						108A.Small Business
				Capital Investment Program to increase credit availability for small
				businesses
							(a)Small Business
				Revolving Loan Program
								(1)In
				generalUsing amounts
				described under subsection (b), the Administrator shall carry out a Small
				Business Capital Investment Program (Program) to make capital
				investments in eligible community development financial institutions in order
				to increase the availability of credit for small businesses.
								(2)Structure of the
				ProgramTo the extent
				practicable, the Administrator shall carry out the Program in the same manner
				as the Small Business Lending Fund Program authorized under section 4103(a)(2)
				of the Small Business Jobs Act of 2010, except that—
									(A)all funds received by the Administrator in
				connection with purchases made under the Program, including principal, interest
				payments, dividend payments, and proceeds from the sale of any financial
				instrument, shall be deposited into the Fund;
									(B)eligible community development financial
				institutions may apply to receive a capital investment from the Fund in an
				amount not exceeding 10 percent of total assets, or such other percentage as
				the Administrator determines to be appropriate; and
									(C)the authority to make capital investments
				in eligible community development financial institutions shall continue so long
				as amounts described under subsection (b) are available to make such
				investments.
									(b)Funding
								(1)In
				generalNotwithstanding any other provision of this Act, amounts
				deposited into the Fund pursuant to section 4(a) of the Small Business Leg-Up
				Act of 2013, section 4103(b)(3) of the Small Business Jobs Act of 2010, or
				subsection (a)(2)(A) shall only be available to carry out the Program
				established under subsection (a).
								(2)Administration
				costsInterest payments received under subsection (a)(2)(A) may
				be used to pay for the administrative costs of carrying out the Program.
								(3)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Administrator $4,000,000 to carry out the Program.
								(c)RulemakingThe Administrator may issue such
				regulations as the Administrator determines to be appropriate to carry out this
				section.
							(d)Eligible
				community development financial institution definedFor purposes of this section, the term
				eligible community development financial institution means a
				community development financial institution with assets of $10,000,000,000 or
				less, as reported in audited financial
				statements.
							.
				(b)Technical
			 amendmentThe table of
			 contents for the Riegle Community Development and Regulatory Improvement Act of
			 1994 is amended by inserting after the item relating to section 108 the
			 following new item:
					
						
							Sec. 108A. Small Business Capital
				Investment Program to increase credit availability for small
				businesses.
						
						.
				IIMicroenterprise
			 and Youth Entrepreneurship Development Act of 2013
			201.Short
			 titleThis title may be cited
			 as the Microenterprise and Youth
			 Entrepreneurship Development Act of 2013.
			202.Microenterprise
			 Technical Assistance and Capacity Building Program
				(a)DefinitionsSection 172(5) of the Riegle Community
			 Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6901(5))
			 is amended—
					(1)in subparagraph
			 (B) by striking or at the end;
					(2)in subparagraph
			 (C) by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the
			 end the following:
						
							(D)an entrepreneur that operates a business or
				intends to operate a business in an investment area (as such term is defined in
				section 103(16) of this
				Act).
							.
					(b)Uses of
			 assistanceSection 174 of the
			 Riegle Community Development and Regulatory Improvement Act of 1994
			 (15 U.S.C.
			 6903) is amended—
					(1)in paragraph (3)
			 by striking and at the end;
					(2)by redesignating
			 paragraph (4) as paragraph (5); and
					(3)by inserting after
			 paragraph (3) the following:
						
							(4)to advertise in print, electronic, and
				other media the training and technical assistance provided under paragraph (1);
				and
							.
					(c)Targeted
			 assistanceSection 176(b) of
			 the Riegle Community Development and Regulatory Improvement Act of 1994
			 (15 U.S.C.
			 6905(b)) is amended by striking 50 percent and
			 inserting 60 percent.
				(d)Matching
			 requirementsSection 177(c)
			 of the Riegle Community Development and Regulatory Improvement Act of 1994
			 (15 U.S.C.
			 6906(c)) is amended by adding at the end the following:
					
						(3)ConsiderationIn determining whether to reduce or
				eliminate matching requirements under paragraph (1), the Administrator shall
				consider the impact of the economic crisis of 2007 through 2009 on the
				geographic area in which an applicant
				operates.
						.
				(e)ReportNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall submit to the Committee on Small Business of the House of Representatives
			 and the Committee on Small Business and Entrepreneurship of the Senate a report
			 describing recommendations for improving the application and grant making
			 process of the microenterprise technical assistance and capacity building grant
			 program (carried out under subtitle C of title I of the Riegle Community
			 Development and Regulatory Improvement Act of 1994), including recommendations,
			 developed in consultation with stakeholders, for streamlining the application
			 and grant making process of that program.
				(f)Microenterprise
			 coordinator
					(1)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the Administrator shall establish in the Small Business
			 Administration the position of Microenterprise Coordinator.
					(2)DutiesThe
			 Microenterprise Coordinator shall—
						(A)work to ensure
			 that the contributions of microenterprises to the economy are maximized;
						(B)work to enhance,
			 support, and coordinate the programs of the Federal Government providing
			 assistance to microenterprises, including Federal technical assistance
			 programs;
						(C)work to ensure that underserved
			 entrepreneurs are included in the programs of the Federal Government providing
			 assistance to microenterprises;
						(D)make available to the public annually a
			 comprehensive list and description of each Federal program that provides
			 assistance to microenterprises; and
						(E)encourage public-private partnerships that
			 support entrepreneurship.
						(3)Microenterprise
			 definedIn this subsection,
			 the term microenterprise has the meaning given that term in
			 section 172(10) of the Riegle Community Development and Regulatory Improvement
			 Act of 1994 (15
			 U.S.C. 6901(10)).
					203.Office of Youth
			 Entrepreneurship
				(a)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall establish an Office of Youth Entrepreneurship (in this section referred
			 to as the Office) in the Small Business Administration.
				(b)DirectorThe Administrator shall appoint a Director
			 of Youth Entrepreneurship (in this section referred to as the
			 Director) to serve as the head of the Office.
				(c)DutiesThe
			 Director shall—
					(1)carry out the
			 youth entrepreneurship technical assistance grant program described in
			 subsection (d);
					(2)carry out the
			 youth entrepreneurship curriculum grant program described in subsection
			 (e);
					(3)promote the growth
			 of youth entrepreneurship by establishing public-private partnerships and
			 carrying out advertising campaigns;
					(4)sponsor and
			 support State and national youth entrepreneurship competitions that raise
			 awareness of the importance of small business development;
					(5)study and promote
			 Federal activities that support entrepreneurship education; and
					(6)support the
			 establishment of public and private youth entrepreneurship education and
			 mentoring opportunities.
					(d)Youth
			 entrepreneurship technical assistance grant programThe Director shall establish a program
			 under which the Director may make grants to assist entities, including
			 nonprofit microenterprise development organizations, to provide individuals
			 under 25 years of age with technical assistance related to
			 entrepreneurship.
				(e)Youth
			 entrepreneurship curriculum grant program
					(1)In
			 generalThe Director shall
			 establish a program under which the Director may make grants to a covered
			 entity to assist the development, improvement, or implementation of a youth
			 entrepreneurship curriculum that includes information on the topics of—
						(A)securing capital
			 and borrowing;
						(B)business plan
			 conception and drafting;
						(C)accounting;
						(D)management;
			 and
						(E)marketing.
						(2)Application
			 processTo be eligible for a grant described in paragraph (1), a
			 covered entity shall submit to the Director an application at such time, in
			 such manner, and containing such information as the Director may require,
			 except that the application shall include at least—
						(A)a description of
			 the curriculum to be developed, improved, or implemented;
						(B)a description of
			 how grant funds will be used;
						(C)a description of goals relating to the use
			 of grant funds and the curriculum to be developed, improved, or implemented;
			 and
						(D)a description of
			 how progress will be measured with respect to the goals described in
			 subparagraph (C).
						(3)Covered entity
			 definedIn this subsection,
			 the term covered entity means a local educational agency in any of
			 the several States, the District of Columbia, or a territory or possession of
			 the United States and a local educational agency of a federally recognized
			 Indian tribe.
					(f)Investment
			 areas
					(1)In
			 generalThe Director shall ensure that at least 25 percent of the
			 amounts made available to carry out the Office each fiscal year are used to
			 assist youth in investment areas.
					(2)Investment area
			 definedIn this subsection,
			 the term investment area has the meaning given that term in
			 section 103(16) of the Riegle Community Development and Regulatory Improvement
			 Act of 1994 (12
			 U.S.C. 4702(16)).
					(g)Student loan
			 assistanceNot later than 180 days after the date of enactment of
			 this Act, the Director, in consultation with the Secretary of Education, shall
			 submit to Congress a report that includes detailed recommendations for
			 legislation—
					(1)establishing a program to forgive student
			 loans in a manner that assists youth entrepreneurship by making available
			 capital for business formation; and
					(2)establishing a program to defer student
			 loan repayments in a manner that assists youth entrepreneurship by making
			 available capital for business formation.
					204.GAO study and
			 report
				(a)StudyThe Comptroller General of the United
			 States shall conduct a study on—
					(1)the economic
			 impact of allowing youth entrepreneurs to defer student loan repayments to make
			 available capital for business formation;
					(2)the economic
			 impact of increasing the participation of individuals under 25 years of age in
			 the microloan program of the Small Business Administration (carried out under
			 section 7(m) of the Small Business Act (15 U.S.C. 636(m)), notwithstanding
			 the limited collateral and formal business experience of such
			 individuals;
					(3)alternative
			 methods for measuring creditworthiness that may assist youth entrepreneurship;
			 and
					(4)actions Congress
			 should consider to promote youth entrepreneurship.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Small Business of the House of
			 Representatives and the Committee on Small Business and Entrepreneurship of the
			 Senate a report on the results of the study conducted under subsection
			 (a).
				
